DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 14, 2022 has been entered.

Response to Amendment
	This action is in response to Applicant’s amendment filed on June 14, 2022. Claim 7 is canceled. Claims 1-6 and 8-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 3-4, 8-10, 13-14, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-4, 8-10, 13-14, and 19-20 recite the combination of elements not found in the prior art. Specifically the claims recite the elements of:
	Claim 3: The method according to claim 1, wherein the target commodity control is configured to be in a triggerable state and a non-triggerable state, and the target commodity control is in the triggerable state when a preset time is arrived; and wherein displaying the order confirmation interface of the target commodity in response to the order generating instruction of the target commodity in the live streaming page comprises: displaying the order confirmation interface of the target commodity in response to an operation to the target commodity control, in a case that the target commodity control is in the triggerable state. 
	Claim 4: The method according to claim 3, wherein the target commodity control is configured for indicating an order triggering time of the target commodity; and the method further comprises: setting the target commodity control to be triggerable in response to the order triggering time arrives. 
	Claim 8: The method according to claim 1, further comprising: acquiring commodity information of paid orders and corresponding order information; generating broadcast information according to the commodity information of the paid orders and the corresponding order information; and displaying the broadcast information in the live streaming page.
	Claim 13: The electronic device according to claim 11, wherein the target commodity control is configured to be in a triggerable state and a non-triggerable state, wherein the processor is configured to execute the instruction to implement following steps: displaying the order confirmation interface of the target commodity in response to an operation to the target commodity control, in a case that the target commodity control is in the triggerable state. 
	Claim 14: The electronic device according to claim 13, wherein the target commodity control is configured for indicating an order triggering time of the target commodity; and the processor is configured to execute the instruction to implement following step: setting target commodity control to be triggerable in response to the order triggering time arrives. 
	Claim 19: The non-transitory storage medium according to claim 17, wherein the target commodity control is configured to be in a triggerable state and a non-triggerable state, wherein when the instruction in the non-transitory storage medium is executed by the processor in the electronic device, the electronic device is caused to perform following steps: displaying the order confirmation interface of the target commodity in response to an operation to the target commodity control, in a case that the target commodity control is in the triggerable state. 
	Claim 20: The non-transitory storage medium according to claim 19, wherein the target commodity control is used for indicating an order triggering time of the target commodity; and when the instruction in the non-transitory storage medium is executed by the processor in the electronic device, the electronic device is caused to perform following step: setting target commodity control to be triggerable in response to the order triggering time arrives.
	Regarding claims 3-4, 13-14, and 19-20: The claims from which claims 3-4, 13-14, and 19-20 depend are taught by the combination of Xu, Agrawal, Jann, and Eggebraaten as described in the updated 103 rejection below. 
	The additional limitations of claims 3-4, 13-14, and 19-20 are taught by Grossman as indicated by pages 29-32 of the 03/17/2022 Final Rejection. 
Therefore, the combination of Xu, Agrawal, Jann, Eggebraaten, and Grossman teaches the limitations of claims 3-4, 13-14, and 19-20. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claims 3-4, 13-14, and 19-20 recite allowable subject matter. 

Regarding claim 8: Claim 8 depends from claim 1, which is taught by the combination of Xu, Agrawal, Jann, and Eggebraaten as described in the updated 103 rejection below. 
	The additional limitations of claim 8 are taught by Johnson, Jann, and Eggebraaten as indicated by pages 22-24 of the 12/20/2021 Non-Rejection. 
Therefore, the combination of Xu, Agrawal, Jann, Eggebraaten, and Johnson teaches the limitations of claim 8. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 8 and its dependent claims (9-10) recite allowable subject matter. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

(i) US Patent Reference: Xu et al (US 20200258146 A1) (“Xu”). 
Xu discloses a method for processing order information, applied to a live streaming application of a terminal (abstract lines 1-9), the method comprising: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page ([0132] - For example, on the second terminal side, the electronic purchase order can be displayed in a form of a link, when the user clicks the link of the electronic purchase order [claimed in response to an order generating instruction of the target commodity in a live streaming page], the electronic purchase order can be displayed in an area of the playing page, and the information input area is displayed [claimed directly displaying an order confirmation interface of a target commodity]), wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity ([0135] - In an embodiment provided in the present disclosure, the terminal can automatically identify item price information, and fill the identified item price information [claimed displaying commodity attribute information of the target commodity]  into the item price area of the order information page in advance [claimed wherein the order confirmation interface is configured for displaying], while no manual input of the user is required, therefore, such an implementation manner greatly reduces involvement degree of the user, and improves intelligence of the whole order generation process) and an order generating manner of the target commodity, and for confirming order information ([0125] - Step 205, the first terminal receives the order confirmation instruction through the information input page [claimed for confirming order information], and generates an electronic purchase order based on the order information and the screenshot picture [claimed an order generating manner of the target commodity]); 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity ([0113] - the screenshot instruction can be triggered by a click operation on a target control on the playing page [claimed displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user]. Here, the target control can be an existing function control or an additional function control on the playing page, for example, the target control is configured to provide a function of purchasing the item corresponding to the playing page. When the terminal detects a click operation on the target control on the playing page, the terminal can trigger the screenshot operation for the playing page, to realize subsequent rapid purchase based on the screenshot [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity]). 
However, Xu fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "talkshoplive™ Launches The First Ever Live-Streaming Social Selling Network: This new platform is poised to revolutionize retail for anyone, anywhere, to sell almost anything!", by PR Newswire (“Newswire”). 
Newswire generally teaches an interactive live-streaming sales platform where sellers and customers can chat in real time, and customers can purchase items via a one-click buy button (page 1). However, Newswire fails to teach or render obvious the other elements of the claims.






















Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed June 14, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

Arguments re The Claims are Patent Eligible Under the Streamlined Eligibility Analysis: 
	Applicant argues (bottom of page 10) that streamlined eligibility analysis is appropriate because “the claim clearly improves a technology or computer functionality”. Examiner does not find this argument persuasive. Examiner has not found any evidence of an improvement to a technology or computer functionality. See updated 101 rejection below. 

Arguments re Step 2A Prong 1:
	Applicant argues (top of page 12) that the pending claims do not fall within “certain methods of organizing human activity”. In support of this argument, Applicant states “Although live streaming can involve interactions between people in a live-streaming room, the innovations of the present claims relate to improvement of the user interfaces and communications provided by a live streaming room”. In response to this, Examiner agrees with Applicant that live streaming does involve interactions between people - this provides another reason, in addition to the ones given below in the updated 101 rejection, that the pending claims do recite “certain methods of organizing human activity”. In addition, Examiner has found no evidence of an “improvement of the user interfaces and communications provided by a live streaming room”. And, in any case, any alleged improvement would not be relevant to Step 2A Prong 1, but rather to Step 2A Prong 2 and Step 2B. Therefore, Examiner does not find this argument persuasive.

Arguments re Step 2A Prong 2:
	Applicant argues (middle of page 12) that the pending claims are integrated into a practical application. In support of this argument, Applicant asserts that “one-click sell” implemented in a live streaming page is an improvement to technology because “Jumping to the commodity details page during the e-commerce live streaming would cause a waste of traffic and the jumping process takes a certain amount of time”. Examiner does not find this argument persuasive. The choice to directly implement a purchase when hitting a “buy” button versus going first to a product details page instead is simply the implementation of a business decision. The claims recite simply a shortcut that is used to place an order without jumping to a commodity details page - recited at the current level of generality, this is simply a decision to point to the link to a purchase operation versus a commodity details page. Therefore, Examiner does not find this argument persuasive. 

Arguments re Step 2B:
Applicant argues (middle of page 16) that the additional elements amount to significantly more than the abstract idea. 
First, Applicant argues that the Office has not provided evidence of well-understood, routine, and conventional under Berkheimer. Applicant emphasizes two limitations in particular - live-streaming, and order generation via a shortcut manner (e.g., one click sell). Regarding live-streaming - Examiner has provided evidence that live-streaming is well-understood, routine, and conventional under the Step 2B analysis below (see PTO-892 Reference V). Regarding order generation via a shortcut manner (e.g., one click sell) - the additional element here is the shortcut. A shortcut is a generic interface element. Therefore, Examiner does not find this argument persuasive. 
Next, Applicant argues that PTO-892 Reference V somehow shows “order generation via a shortcut manner” is an unconventional technological solution to a technological problem” because page 300 of the reference gives an example of how a hyperlink functions. Examiner does not find this argument persuasive - rather it shows that the “shortcut manner” of the pending claims is well-understood, routine, and conventional. Therefore, Examiner does not find this argument persuasive. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed June 14, 2022 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-6 and 8-10 are directed to a method, which is a process. Therefore, claims 1-6 and 8-10 are directed to one of the four statutory categories of invention. Claims 11-16 are directed to a system, which is a machine. Therefore, claims 11-16 are directed to one of the four statutory categories of invention. Claims 17-20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 17-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites a method for processing order information, applied to a live streaming application of a terminal, the method comprising: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page, wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity and an order generating manner of the target commodity, and for confirming order information; 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; 
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the target commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of generating and processing order information. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite 
commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; business relations. 
Dependent claims 2-6 and 8-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-6 and 8-10 recite the additional elements (de-emphasized limitations above) of a live streaming application of a terminal, an interface, a live streaming page, a control, and a shortcut. 
The computer system component steps are recited at a high-level of generality (i.e., a generic computer system implementing live-streaming) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-6 and 8-10 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 11:
The claim recites an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to implement following steps: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page, wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity and an order generating manner of the target commodity, and for confirming order information; 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; 
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the target commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 11 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 11 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 12-16 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-16 recite the additional elements (de-emphasized limitations above) of an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to implement steps; an interface; a live streaming page; a control; and a shortcut. 
The computer system component steps are recited at a high-level of generality (i.e., a generic computer system implementing live-streaming) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-16 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 17:
The claim recites a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform following steps: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page, wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity and an order generating manner of the target commodity, and for confirming order information; 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; 
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the target commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 17 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 17 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 18-20 recite the same abstract ideas identified in claim 17. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 17=20 recite the additional elements (de-emphasized limitations above) of a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform steps; an interface; a live streaming page; a control; and a shortcut. 
The computer system component steps are recited at a high-level of generality (i.e., a generic computer system implementing live-streaming) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 18-20 are not integrated into a practical application based on the same analysis as for claim 17 above.























Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., displaying interface objects in a live-streaming page) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Examiner notes that claim 11 additionally recites an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to implement steps. The use of an electronic device to implement the steps of the claim is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claim 17 is a computer program product comprising a storage medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. Examiner notes that claim 17 additionally recites a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform steps. The use of a storage medium to implement the steps of the claim is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claims 2-6, 8-10, 12-16, and 18-20 are dependencies of claims 1, 11, and 17. The dependent claims do not add “significantly more” to the abstract idea. While they somewhat narrow the abstract idea, they do not recite any further additional elements and only generally link the abstract idea to a particular technological environment. 
In addition, the following references provide additional evidence that the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed: 
PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301 regarding general e-commerce environment; and PTO-892 Reference V – “Live Video Streaming – History, Present & Future” (point 5 through the end of the reference) regarding live streaming. 














Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.




















Claims 1-2, 5-6, 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20200258146 A1) (“Xu”) in view of Agrawal et al (US 9,324,098 B1) (“Agrawal”) in view of Jann et al (US 2019/0391825 A1) (“Jann”) in view of Eggebraaten et al (US 2003/0018536 A1) (“Eggebraaten”). 

Claim 1: Xu discloses a method for processing order information, applied to a live streaming application of a terminal (abstract lines 1-9), the method comprising: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page ([0132] - For example, on the second terminal side, the electronic purchase order can be displayed in a form of a link, when the user clicks the link of the electronic purchase order [claimed in response to an order generating instruction of the target commodity in a live streaming page], the electronic purchase order can be displayed in an area of the playing page, and the information input area is displayed [claimed directly displaying an order confirmation interface of a target commodity]), wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity ([0135] - In an embodiment provided in the present disclosure, the terminal can automatically identify item price information, and fill the identified item price information [claimed displaying commodity attribute information of the target commodity]  into the item price area of the order information page in advance [claimed wherein the order confirmation interface is configured for displaying], while no manual input of the user is required, therefore, such an implementation manner greatly reduces involvement degree of the user, and improves intelligence of the whole order generation process) and an order generating manner of the target commodity, and for confirming order information ([0125] - Step 205, the first terminal receives the order confirmation instruction through the information input page [claimed for confirming order information], and generates an electronic purchase order based on the order information and the screenshot picture [claimed an order generating manner of the target commodity]); 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity ([0113] - the screenshot instruction can be triggered by a click operation on a target control on the playing page [claimed displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user]. Here, the target control can be an existing function control or an additional function control on the playing page, for example, the target control is configured to provide a function of purchasing the item corresponding to the playing page. When the terminal detects a click operation on the target control on the playing page, the terminal can trigger the screenshot operation for the playing page, to realize subsequent rapid purchase based on the screenshot [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity]). 
Xu fails to explicitly disclose 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page;
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the targets commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface. 
However, Agarwal does teach 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page ([col 6 lines 40-42] - Selecting the "buy now" button 268 allows the user to immediately checkout [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity] using the payment service without further review [without jumping to a commodity details page]);
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity ([col 6 lines 48-52] - FIG. 2C illustrates an example screen display 202 presented to a user after they click on the instant checkout button 268 [claimed displaying order processing information in response to a confirmation instruction on the order confirmation interface]. The transaction display object 260 is updated to include post-checkout information such as a thank you message 263 and an order confirmation number 265 [claimed the order processing information being used for indicating an order processing result of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agarwal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agarwal teaches that using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity provides the advantage of satisfying users’ desires to check out more quickly [col 7 lines 27-37]. 
In addition, it would have been recognized that applying the known technique of using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity, as taught by Agarwal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Jann does teach displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list ([0211] - An area 1203 displays order data in a table that may be listed by order ID numbers 1204 [claimed wherein a target commodity order is displayed in the order list]. In some implementations, among other functionalities, the user may select a row corresponding to order ID 1204 by clicking or tapping on arrow icon 1205 to view details associated with order ID 1204. A filter bar area 1206 may display an array of filter settings and functions that may change the format of the data table 1203 in various ways . . . In some implementations, according to an example use case the user may desire to limit table 1203 to display only paid status orders listed in column 1210 [claimed displaying an order list of paid orders in response to an order query instruction for the paid orders]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jann into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Jann teaches that displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users [0211]. 
In addition, it would have been recognized that applying the known technique of displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users, as taught by Jann, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Eggebraaten does teach 
displaying an order information modification interface in response to a modification instruction for the targets commodity order ([0039] - The buyer may click on the "Recall Previous Order" button 740 to retrieve a list of previous orders from which the user may select one or more previous orders [claimed in response to a modification instruction for the targets commodity order]. The order items from the selected previous order(s) are then added to list 712 in the shopping cart [claimed displaying an order information modification interface]); and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface ([0040] - An update button 770 is provided to [claimed in response to an operation on the order information modification interface] change the quantity of an order item in the shopping cart list 712, or to delete an order item whose quantity has been changed to zero [claimed adjusting an order information of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Eggebraaten into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Eggebraaten teaches that the ability to display an order information modification interface in response to a modification instruction for the targets commodity order and adjust an order information of the target commodity in response to an operation on the order information modification interface greatly simplifies a buyer’s task of ordering items [0043]. 
In addition, it would have been recognized that applying the known technique of displaying an order information modification interface in response to a modification instruction for the targets commodity order; and adjusting an order information of the target commodity in response to an operation on the order information modification interface, as taught by Eggebraaten, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the method according to claim 1. Xu fails to explicitly disclose further comprising: displaying an order editing interface in response to an order editing instruction for the target commodity; and acquiring edited commodity attribute information according to an editing operation on the order editing interface. However, Agarwal does teach further comprising: displaying an order editing interface in response to an order editing instruction for the target commodity; and acquiring edited commodity attribute information according to an editing operation on the order editing interface ([col 7 lines 7-16] - The user can change one or more transaction details using various controls which may be included on the updated transaction display object 260. For example, the user can . . . edit their order using the link 285, delete the item from their cart using the button 287 [claimed displaying an order editing interface in response to an order editing instruction for the target commodity] or change their method of payment using the button 289. The confirmation button 290 allows the user to place their order after reviewing and/or editing the transaction details [claimed acquiring edited commodity attribute information according to an editing operation on the order editing interface]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agarwal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agarwal teaches that displaying an order editing interface in response to an order editing instruction for the target commodity; and acquiring edited commodity attribute information according to an editing operation on the order editing interface provides the advantage of satisfying users’ desires to check out more quickly [col 7 lines 27-37]. 
In addition, it would have been recognized that applying the known technique of displaying an order editing interface in response to an order editing instruction for the target commodity; and acquiring edited commodity attribute information according to an editing operation on the order editing interface, as taught by Agarwal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the method according to claim 1. Xu fails to explicitly disclose wherein displaying order processing information in response to the confirmation instruction on the order confirmation interface comprises: acquiring authorization information in response to the confirmation instruction on the order confirmation interface; performing an authorization on an order of the target commodity by calling the authorization information, and generating the order processing result of the target commodity; and displaying the order processing information according to the order processing result. However, Agrawal does teach wherein displaying order processing information in response to the confirmation instruction on the order confirmation interface comprises: acquiring authorization information in response to the confirmation instruction on the order confirmation interface (fig 2E element 292 “Input PIN”; see also col 7 lines 38-40 and col 18 lines 46-50); performing an authorization on an order of the target commodity by calling the authorization information (col 7 lines 40-53; see also col 18 lines 46-55), and generating the order processing result of the target commodity; and displaying the order processing information according to the order processing result (fig 2C element 260; see also col 6 lines 48-52). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agrawal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agrawal teaches: 
In addition, the secondary authentication input provides another layer of security because it can prevent fraudulent purchases by those who have access to the user's browser but do not know the user's secondary authentication input (col 8 lines 39-42).

In addition, it would have been recognized that applying the known technique of displaying order processing information in response to the confirmation instruction on the order confirmation interface comprising: acquiring authorization information in response to the confirmation instruction on the order confirmation interface; performing an authorization on an order of the target commodity by calling the authorization information, and generating the order processing result of the target commodity; and displaying the order processing information according to the order processing result, as taught by Agrawal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 6: The cited prior art teaches the method according to claim 5. Xu fails to explicitly disclose wherein said acquiring the authorization information in response to the confirmation instruction on the order confirmation interface comprises: acquiring preset authorization information in response to the confirmation instruction on the order confirmation interface; or displaying an authorization editing interface in response to the confirmation instruction on the order confirmation interface, and acquiring the authorization information according to an operation on the authorization editing interface. However, Agrawal does teach wherein said acquiring the authorization information in response to the confirmation instruction on the order confirmation interface comprises: acquiring preset authorization information in response to the confirmation instruction on the order confirmation interface (col 4 lines 38-64 and col 5 lines 14-28); or displaying an authorization editing interface in response to the confirmation instruction on the order confirmation interface, and acquiring the authorization information according to an operation on the authorization editing interface (fig 2D element 289, fig 2E element 292, fig 2G element 240, and fig 2H element 255).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agrawal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agrawal teaches: 
The first authentication object can be described as providing a first layer of security because purchases through the payment service can only be made from the browser that received the cookie (col 8 lines 17-20). 

In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agrawal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because acquiring preset authorization information in response to the confirmation instruction on the order confirmation interface provides the convenience of the user not having to enter the authorization information, and displaying an authorization editing interface in response to the confirmation instruction on the order confirmation interface and acquiring the authorization information according to an operation on the authorization editing interface provides the flexibility of the user being able to edit the authorization information if required or desired. 
In addition, it would have been recognized that applying the known technique of acquiring the authorization information in response to the confirmation instruction on the order confirmation interface comprising: acquiring preset authorization information in response to the confirmation instruction on the order confirmation interface; or displaying an authorization editing interface in response to the confirmation instruction on the order confirmation interface, and acquiring the authorization information according to an operation on the authorization editing interface, as taught by Agrawal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11: Xu discloses an electronic device, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction ([0087] lines 1-7) to implement following steps: 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page ([0132] - For example, on the second terminal side, the electronic purchase order can be displayed in a form of a link, when the user clicks the link of the electronic purchase order [claimed in response to an order generating instruction of the target commodity in a live streaming page], the electronic purchase order can be displayed in an area of the playing page, and the information input area is displayed [claimed directly displaying an order confirmation interface of a target commodity]), wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity ([0135] - In an embodiment provided in the present disclosure, the terminal can automatically identify item price information, and fill the identified item price information [claimed displaying commodity attribute information of the target commodity]  into the item price area of the order information page in advance [claimed wherein the order confirmation interface is configured for displaying], while no manual input of the user is required, therefore, such an implementation manner greatly reduces involvement degree of the user, and improves intelligence of the whole order generation process) and displaying an order generating manner of the target commodity, and for confirming order information ([0125] - Step 205, the first terminal receives the order confirmation instruction through the information input page [claimed for confirming order information], and generates an electronic purchase order based on the order information and the screenshot picture [claimed displaying an order generating manner of the target commodity]); 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity ([0113] - the screenshot instruction can be triggered by a click operation on a target control on the playing page [claimed displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user]. Here, the target control can be an existing function control or an additional function control on the playing page, for example, the target control is configured to provide a function of purchasing the item corresponding to the playing page. When the terminal detects a click operation on the target control on the playing page, the terminal can trigger the screenshot operation for the playing page, to realize subsequent rapid purchase based on the screenshot [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity]). 

Xu fails to explicitly disclose 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page;
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the targets commodity order; and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface. 
However, Agarwal does teach 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page ([col 6 lines 40-42] - Selecting the "buy now" button 268 allows the user to immediately checkout [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity] using the payment service without further review [without jumping to a commodity details page]);
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity ([col 6 lines 48-52] - FIG. 2C illustrates an example screen display 202 presented to a user after they click on the instant checkout button 268 [claimed displaying order processing information in response to a confirmation instruction on the order confirmation interface]. The transaction display object 260 is updated to include post-checkout information such as a thank you message 263 and an order confirmation number 265 [claimed the order processing information being used for indicating an order processing result of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agarwal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agarwal teaches that using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity provides the advantage of satisfying users’ desires to check out more quickly [col 7 lines 27-37]. 
In addition, it would have been recognized that applying the known technique of using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity, as taught by Agarwal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Jann does teach displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list ([0211] - An area 1203 displays order data in a table that may be listed by order ID numbers 1204 [claimed wherein a target commodity order is displayed in the order list]. In some implementations, among other functionalities, the user may select a row corresponding to order ID 1204 by clicking or tapping on arrow icon 1205 to view details associated with order ID 1204. A filter bar area 1206 may display an array of filter settings and functions that may change the format of the data table 1203 in various ways . . . In some implementations, according to an example use case the user may desire to limit table 1203 to display only paid status orders listed in column 1210 [claimed displaying an order list of paid orders in response to an order query instruction for the paid orders]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jann into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Jann teaches that displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users [0211]. 
In addition, it would have been recognized that applying the known technique of displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users, as taught by Jann, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Eggebraaten does teach 
displaying an order information modification interface in response to a modification instruction for the targets commodity order ([0039] - The buyer may click on the "Recall Previous Order" button 740 to retrieve a list of previous orders from which the user may select one or more previous orders [claimed in response to a modification instruction for the targets commodity order]. The order items from the selected previous order(s) are then added to list 712 in the shopping cart [claimed displaying an order information modification interface]); and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface ([0040] - An update button 770 is provided to [claimed in response to an operation on the order information modification interface] change the quantity of an order item in the shopping cart list 712, or to delete an order item whose quantity has been changed to zero [claimed adjusting an order information of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Eggebraaten into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Eggebraaten teaches that the ability to display an order information modification interface in response to a modification instruction for the targets commodity order and adjust an order information of the target commodity in response to an operation on the order information modification interface greatly simplifies a buyer’s task of ordering items [0043]. 
In addition, it would have been recognized that applying the known technique of displaying an order information modification interface in response to a modification instruction for the targets commodity order; and adjusting an order information of the target commodity in response to an operation on the order information modification interface, as taught by Eggebraaten, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 12:  All the limitations in device claim 12 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases.

Claim 15:  All the limitations in device claim 15 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases. 

Claim 16:  All the limitations in device claim 16 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.

Claim 17: Xu discloses a non-transitory storage medium, wherein when an instruction in the non-transitory storage medium is executed by a processor in an electronic device, the electronic device is caused to perform following steps ([0202] - lines 1-12): 
directly displaying an order confirmation interface of a target commodity in response to an order generating instruction of the target commodity in a live streaming page ([0132] - For example, on the second terminal side, the electronic purchase order can be displayed in a form of a link, when the user clicks the link of the electronic purchase order [claimed in response to an order generating instruction of the target commodity in a live streaming page], the electronic purchase order can be displayed in an area of the playing page, and the information input area is displayed [claimed directly displaying an order confirmation interface of a target commodity]), wherein the order confirmation interface is configured for displaying commodity attribute information of the target commodity ([0135] - In an embodiment provided in the present disclosure, the terminal can automatically identify item price information, and fill the identified item price information [claimed displaying commodity attribute information of the target commodity]  into the item price area of the order information page in advance [claimed wherein the order confirmation interface is configured for displaying], while no manual input of the user is required, therefore, such an implementation manner greatly reduces involvement degree of the user, and improves intelligence of the whole order generation process) and an order generating manner of the target commodity, and for confirming order information ([0125] - Step 205, the first terminal receives the order confirmation instruction through the information input page [claimed for confirming order information], and generates an electronic purchase order based on the order information and the screenshot picture [claimed an order generating manner of the target commodity]); 
displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user, wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity ([0113] - the screenshot instruction can be triggered by a click operation on a target control on the playing page [claimed displaying, in the live streaming page, a target commodity control for selection of a target generating manner by a user]. Here, the target control can be an existing function control or an additional function control on the playing page, for example, the target control is configured to provide a function of purchasing the item corresponding to the playing page. When the terminal detects a click operation on the target control on the playing page, the terminal can trigger the screenshot operation for the playing page, to realize subsequent rapid purchase based on the screenshot [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity]). 
Xu fails to explicitly disclose 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page;
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity; 
displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list; 
displaying an order information modification interface in response to a modification instruction for the targets commodity order; and 

adjusting an order information of the target commodity in response to an operation on the order information modification interface. 
However, Agarwal does teach 
wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page ([col 6 lines 40-42] - Selecting the "buy now" button 268 allows the user to immediately checkout [claimed wherein the target generating manner is a shortcut order generating manner to place an order of the target commodity] using the payment service without further review [without jumping to a commodity details page]);
displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity ([col 6 lines 48-52] - FIG. 2C illustrates an example screen display 202 presented to a user after they click on the instant checkout button 268 [claimed displaying order processing information in response to a confirmation instruction on the order confirmation interface]. The transaction display object 260 is updated to include post-checkout information such as a thank you message 263 and an order confirmation number 265 [claimed the order processing information being used for indicating an order processing result of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Agarwal into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Agarwal teaches that using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity provides the advantage of satisfying users’ desires to check out more quickly [col 7 lines 27-37]. 
In addition, it would have been recognized that applying the known technique of using a target generating manner that is a shortcut order generating manner to place an order of the target commodity without jumping to a commodity details page; and displaying order processing information in response to a confirmation instruction on the order confirmation interface, the order processing information being used for indicating an order processing result of the target commodity, as taught by Agarwal, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Jann does teach displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list ([0211] - An area 1203 displays order data in a table that may be listed by order ID numbers 1204 [claimed wherein a target commodity order is displayed in the order list]. In some implementations, among other functionalities, the user may select a row corresponding to order ID 1204 by clicking or tapping on arrow icon 1205 to view details associated with order ID 1204. A filter bar area 1206 may display an array of filter settings and functions that may change the format of the data table 1203 in various ways . . . In some implementations, according to an example use case the user may desire to limit table 1203 to display only paid status orders listed in column 1210 [claimed displaying an order list of paid orders in response to an order query instruction for the paid orders]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jann into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Jann teaches that displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users [0211]. 
In addition, it would have been recognized that applying the known technique of displaying an order list of paid orders in response to an order query instruction for the paid orders, wherein a target commodity order is displayed in the order list is important to users, as taught by Jann, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
And, Eggebraaten does teach 
displaying an order information modification interface in response to a modification instruction for the targets commodity order ([0039] - The buyer may click on the "Recall Previous Order" button 740 to retrieve a list of previous orders from which the user may select one or more previous orders [claimed in response to a modification instruction for the targets commodity order]. The order items from the selected previous order(s) are then added to list 712 in the shopping cart [claimed displaying an order information modification interface]); and 
adjusting an order information of the target commodity in response to an operation on the order information modification interface ([0040] - An update button 770 is provided to [claimed in response to an operation on the order information modification interface] change the quantity of an order item in the shopping cart list 712, or to delete an order item whose quantity has been changed to zero [claimed adjusting an order information of the target commodity]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Eggebraaten into the invention of Xu. One of ordinary skill in the art would have been motivated to do so because Eggebraaten teaches that the ability to display an order information modification interface in response to a modification instruction for the targets commodity order and adjust an order information of the target commodity in response to an operation on the order information modification interface greatly simplifies a buyer’s task of ordering items [0043]. 
In addition, it would have been recognized that applying the known technique of displaying an order information modification interface in response to a modification instruction for the targets commodity order; and adjusting an order information of the target commodity in response to an operation on the order information modification interface, as taught by Eggebraaten, to the teachings of Xu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 18:  All the limitations in non-transitory storage medium claim 18 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baxter et al (US 2022/0053233 A1) teaches an interactive shopping overlay that can be inserted into a live video stream. 
Reed et al (US 2015/0193858 A1) teaches allowing customers to modify orders after they have been completed and paid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625